Boberds, P. J.
Mr. Thigpen sued out a nonresident attachment against local lands of Mrs. Williams. The debt liability, according to the declaration, was the purchase by Mrs. Williams of, and her promise to pay for, specified goods, wares and merchandise, aggregating the sum of $731.72.
The trial court directed the jury to find for Mr. Thig-pen on both the debt and attachment issues. That was done and judgment entered accordingly. From that action Mrs. Williams appeals.
No bond was executed at any time as a part of the attachment proceedings.  Execution and approval of bond were essential to a valid attachment in the circuit *686court. Section 2680, Miss. Code 1942; Ford v. Hurd, 7 Miss. 683 (4 S. & M. 683); 7 C. J. S. 326, Sec. 145.
 Tire court erred in directing tlie jury to find for plaintiff on the debt and attachment issues. As shown, the attachment was void. There was a material conflict in the testimony as to whether Mrs. Williams was, or was not, personally liable for the debt.
Appellant says the court erred in receiving oral testimony as to the correctness of the items aggregating the amount for which suit was brought. She says the evidence discloses that books of original entry of the charges and credits were in existence and they should have been produced. Objection was made to some of such testimony, but some of it went in without objection. We do not pass upon the question because it may not arise on another trial.
Reversed and remanded.
Kyle, Holmes, Ethridge and Lotterhos, JJ., concur.